UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8070


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SAMUEL LARELL ANDERSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00353-CMC-3)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Larell Anderson, Appellant Pro Se.       Mark C. Moore,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel    Larell   Anderson     appeals    the       district      court’s

order denying his motion to modify his sentence, pursuant to

18 U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible      error.      Accordingly,        we    affirm    for    the

reasons stated by the district court.                 See United States v.

Anderson, No. 0:04-cr-00353-CMC-3 (D.S.C. Oct. 28, 2009).                          We

dispense    with     oral    argument    because      the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                            AFFIRMED




                                        2